EXHIBIT 10.1

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT is made as of the 1st day of January, 2005, between
Apogee Enterprises, Inc., a Minnesota corporation, with its principal offices at
Wells Fargo Financial Center, 7900 Xerxes Avenue South, Suite 1800, Minneapolis,
Minnesota 55431 (the “Company”) and                          (“Executive”),
residing at                                                  .

 

WITNESSETH THAT:

 

WHEREAS, this Agreement is intended to specify the financial arrangements that
the Company will provide to Executive upon Executive’s separation from
employment with the Company and all subsidiaries of the Company (collectively,
the “Apogee Entities”) under any of the circumstances described herein; and

 

WHEREAS, this Agreement is entered into by the Company in the belief that it is
in the best interests of the Company and its shareholders to provide stable
conditions of employment for Executive notwithstanding the possibility, threat
or occurrence of certain types of change in control, thereby enhancing the
Company’s ability to attract and retain highly qualified people.

 

NOW, THEREFORE, to assure the Company that it will have the continued dedication
of Executive notwithstanding the possibility, threat or occurrence of a bid to
take over control of the Company, and to induce Executive to remain in the
employ of the Apogee Entities, and for other good and valuable consideration,
the Company and Executive agree as follows:

 

1. Term of Agreement. The term of this Agreement shall commence on the date
hereof as first written above and shall continue through December 31, 2005;
provided that commencing on January 1, 2006 and each January 1 thereafter, the
term of this Agreement shall automatically be extended for one additional year
unless, not later than September 30 of the preceding year, the Board of
Directors of the Company (a majority of which, at such time, shall be composed
of Continuing Directors) shall have authorized, by majority vote, management of
the Company to give notice to Executive, and the Company shall have given such
notice, that the Company does not wish to extend this Agreement; and provided,
further, that, notwithstanding any such notice by the Company not to extend,
this Agreement shall continue in effect for a period of 24 months beyond the
term provided herein if a Change in Control (as defined in Section 3(a) hereof)
shall have occurred during such term.

 

2. Termination of Employment.

 

(a) Prior to a Change in Control. Prior to a Change in Control, any Apogee
Entity may terminate Executive from employment with such Apogee Entity at will,
with or without Cause (as defined in Section 3(c) hereof), at any time.
Executive’s rights upon termination of employment from all Apogee Entities prior
to a Change in Control shall be governed by the employing Apogee Entity’s
standard employment termination policy applicable to Executive in effect at the
time of termination.

 

(b) After a Change in Control.

 

(i) From and after the date of a Change in Control during the term of this
Agreement, neither the Company nor the Apogee Entity then employing Executive
shall terminate Executive from employment with the Company or any Apogee Entity
except as provided in this Section 2(b) or as a result of Executive’s Disability
(as defined in Section 3(d) hereof) or his death.

 

(ii) From and after the date of a Change in Control during the term of this
Agreement, the Company (or the other Apogee Entity then employing Executive)
shall have the right to terminate Executive from employment with the Apogee
Entities at any time during the term of this Agreement for Cause, by written
notice to Executive, specifying the particulars of the conduct of Executive
forming the basis for such termination, such notice to be effective on the 30th
day following delivery thereof to Executive if Executive has not substantially
cured the conduct identified in such notice.



--------------------------------------------------------------------------------

(iii) From and after the date of a Change in Control during the term of this
Agreement:

 

  (A) the Company (or the other Apogee Entity then employing Executive) shall
have the right to terminate Executive’s employment without Cause, at any time;
and

 

  (B) Executive shall, upon the occurrence of such a termination by the Company
or such other Apogee Entity without Cause, or upon the voluntary termination of
Executive’s employment by Executive for Good Reason (as defined in Section 3(b)
hereof), be entitled to receive the benefits provided in Section 4 hereof.
Executive shall evidence a voluntary termination for Good Reason by written
notice to the Company given within 60 days after the date of the occurrence of
any event that Executive knows or should reasonably have known constitutes Good
Reason for voluntary termination. Such notice need only identify Executive and
set forth in reasonable detail the facts and circumstances claimed by Executive
to constitute Good Reason.

 

3, Definitions.

 

(a) A “Change in Control” shall mean:

 

(i) a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or successor
provision thereto, whether or not the Company is then subject to such reporting
requirement including, without limitation, any of the following events:

 

  (A) the consummation of any consolidation or merger of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities,
or other property, other than a merger of the Company in which all or
substantially all of the holders of the Company’s common stock immediately prior
to the consolidation or merger own more than 65% of the common stock of the
surviving corporation immediately after the merger in the same relative
proportions as their ownership of the Company’s common stock immediately prior
to the consolidation or merger;

 

  (B) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company;

 

  (C) any reorganization, reverse stock split, or recapitalization of the
Company which would result in a Change in Control; or

 

  (D) any transaction or series of related transactions having, directly or
indirectly, the same effect as any of the foregoing; or any agreement, contract,
or other arrangement providing for any of the foregoing.

 

(ii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 35% or more of the combined voting power of the
Company’s then outstanding securities;

 

(iii) the Continuing Directors (as defined in Section 3(e) hereof) cease to
constitute a majority of the Company’s Board of Directors; or



--------------------------------------------------------------------------------

(iv) the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.

 

(b) “Good Reason” shall mean the occurrence of any of the following events,
except for the occurrence of such an event in connection with the termination or
reassignment of Executive’s employment by the Company (or any other Apogee
Entity then employing Executive) for Cause, for Disability or for death:

 

(i) the assignment to Executive of employment duties or responsibilities which
are not of comparable responsibility and status as the employment duties and
responsibilities held by Executive immediately prior to a Change in Control, or
any removal of Executive from or any failure to reelect or reappoint Executive
to any positions held by Executive immediately prior to a Change in Control,
except in connection with the termination of his employment for Disability,
retirement or Cause, or as a result of Executive’s death, or by Executive other
than for Good Reason;

 

(ii) a reduction by the Company (or any other Apogee Entity then employing
Executive) in Executive’s base salary as in effect immediately prior to a Change
in Control or as the same may be increased from time to time during the term of
this Agreement;

 

(iii) any failure by the Company (or any other Apogee Entity then employing
Executive) to continue in effect any incentive plan or arrangement (including,
without limitation, any incentive compensation plan, long-term incentive plan,
bonus or contingent bonus arrangements or credits, the right to receive
performance awards, or similar incentive compensation benefits) in which
Executive is participating, or is eligible to participate, at the time of a
Change in Control of the Company (or any other plans or arrangements providing
Executive with substantially similar benefits) or the taking of any action by
the Company (or such other Apogee Entity), including an amendment or
modification to any such plan or arrangement (except as may be required by
applicable law), which would adversely affect Executive’s participation in any
such plan or arrangement;

 

(iv) the Company’s (or any other Apogee Entity then employing Executive)
requiring Executive to be based anywhere other than within 50 miles of
Executive’s office location immediately prior to a Change in Control, except for
requirements of temporary travel on the Company’s business to an extent
substantially consistent with Executive’s business travel obligations
immediately prior to a Change in Control;

 

(v) except to the extent otherwise required by applicable law, the failure by
the Company (or any other Apogee Entity then employing Executive) to continue in
effect any benefit or compensation plan, stock ownership plan, stock purchase
plan, bonus plan, life insurance plan, health-and-accident plan or disability
plan in which Executive is participating or is eligible to participate
immediately prior to a Change in Control (or plans providing Executive with
substantially similar benefits), the taking of any action by the Company (or
such other Apogee Entity) which would adversely affect Executive’s participation
in, or materially reduce Executive’s benefits under, any of such plans or
deprive Executive of any material fringe benefit enjoyed by Executive
immediately prior to such Change in Control;

 

(vi) the failure by the Company (or any other Apogee Entity then employing
Executive) to provide Executive with the number of paid vacation days to which
Executive is entitled immediately prior to such Change in Control in accordance
with the Company’s (or any other Apogee Entity’s) vacation policy as then in
effect;

 

(vii) the failure by the Company to obtain, as specified in Section 5(a) hereof,
an assumption of the obligations of the Company to perform this Agreement by any
successor to the Company; or

 

(viii) any material breach by the Company of this Agreement.

 

(c) “Cause” shall mean termination by the Company (or any other Apogee Entity
then employing Executive) of Executive’s employment based upon (i) the willful
and continued failure by Executive substantially to



--------------------------------------------------------------------------------

perform his duties and obligations (other than any such failure resulting from
his incapacity due to physical or mental illness or any such actual or
anticipated failure resulting from Executive’s termination for Good Reason) or
(ii) the willful engaging by Executive in misconduct which is materially
injurious to the Company, monetarily or otherwise. For purposes of this Section
3(c), no action or failure to act on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive in bad faith and
without reasonable belief that his action or omission was in the best interests
of the Company.

 

(d) “Disability” shall mean any physical or mental condition which would qualify
Executive for a disability benefit under any long-term disability plan
maintained by the Company (or any other Apogee Entity then employing Executive)
either before or after a Change in Control.

 

(e) “Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, who is not an Acquiring Person (as hereinafter
defined) or an Affiliate or Associate (as hereinafter defined) of an Acquiring
Person, or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (i) was a member of the Board of Directors on the date of
this Agreement as first written above or (ii) subsequently becomes a member of
the Board of Directors, if such person’s initial nomination for election or
initial election to the Board of Directors is recommended or approved by a
majority of the Continuing Directors. For purposes of this Section 3(e):
“Acquiring Person” shall mean any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) who or which, together with all Affiliates
and Associates of such person, is the Beneficial Owner of 10% or more of the
shares of Common Stock of the Company then outstanding, but shall not include
the Company, any subsidiary of the Company or any Executive benefit plan of the
Company or of any subsidiary of the Company or any entity holding shares of
Common Stock organized, appointed or established for, or pursuant to the terms
of, any such plan; and “Affiliate” and “Associate” shall have the respective
meanings ascribed to such terms in Rule 12b-2 promulgated under the Exchange
Act.

 

4. Benefits upon Termination under Section 2(b)(iii)

 

(a) After a Change in Control.

 

(i) Upon the termination (voluntary or involuntary) of the employment of
Executive pursuant to Section 2(b)(iii) hereof, Executive shall be entitled to
receive the benefits specified in this Section 4. The amounts due to Executive
under subparagraphs (i), (ii), (iii) or (iv) of this Section 4(a) shall be paid
to Executive not later than one business day prior to the date that the
termination of Executive’s employment becomes effective (the “Employment
Termination Date”). All benefits to Executive pursuant to this Section 4(a)
shall be subject to any applicable income, payroll or other taxes required by
law to be withheld.

 

(ii) The Company shall pay to Executive (A) the full base salary earned by him
and unpaid through the date that the termination of Executive’s employment
becomes effective, at the rate in effect at the time written notice of
termination (voluntary or involuntary) was given, (B) any amount earned by
Executive as a bonus with respect to the fiscal year of the Company preceding
the termination of his employment if such bonus has not theretofore been paid to
Executive, and (C) an amount representing credit for any vacation earned or
accrued by him but not taken;

 

(iii) In lieu of any further base salary payments to Executive for periods
subsequent to the date that the termination of Executive’s employment becomes
effective, the Company shall pay as severance pay to Executive (a “Severance
Payment”) a lump-sum cash amount equal to the sum of:

 

  (A) an amount equal to the bonus Executive earned with respect to the fiscal
year of the Company preceding the termination of his employment, or Executive’s
maximum target bonus for the fiscal year in which the Employment Termination
Date occurs, whichever is greater (the “Target Bonus”), multiplied by a
fraction, the numerator of which is equal to the number of full months in the
year Executive terminates employment that have elapsed at the Employment
Termination Date, and the denominator of which is twelve (12), plus



--------------------------------------------------------------------------------

  (B) the sum of Executive’s (I) annual base salary (as in effect in the month
preceding the month in which the termination becomes effective or as in effect
in the month preceding the Change in Control, whichever is higher) and (II) the
Target Bonus;

 

(iv) Notwithstanding any provision to the contrary in the Amended and Restated
1987 Apogee Enterprises, Inc. Partnership Plan, as amended (the “Partnership
Plan”) (or in any other agreement or plan in existence between the Company and
Executive at the Employment Termination Date), any rights Executive may have at
any time under the Partnership Plan and which are deferred at the time of the
Employment Termination Date shall immediately become vested and the Company
shall pay to Executive any amounts due or which have been promised under the
Partnership Plan to Executive;

 

(v) The Company shall also pay to Executive all legal fees and expenses incurred
by Executive as a result of such termination of employment (including all fees
and expenses, if any, incurred by Executive in seeking to obtain or enforce any
right or benefit provided to Executive by this Agreement whether by arbitration
or otherwise);

 

(vi) Notwithstanding any other agreement in existence between the Company and
Executive at the Employment Termination Date, all stock options or shares of
restricted stock owned or held by Executive or promised to be payable to
Executive by the Company shall be immediately vested in Executive without
further restriction and Executive shall be treated at that time as the
unrestricted owner of such Company stock options and stock, subject to
applicable constraints under federal and state securities laws; and

 

(vii) Any and all contracts, agreements or arrangements between the Company
and/or any other Apogee Entity and Executive prohibiting or restricting
Executive from owning, operating, participating in, or providing employment or
consulting services to, any business or company competitive with the Company or
such other Apogee Entity at any time or during any period after the Employment
Termination Date, shall be deemed terminated and of no further force or effect
as of the Employment Termination Date, to the extent, but only to the extent,
such contracts, agreements or arrangements so prohibit or restrict Executive;
provided that, the foregoing provision shall not constitute a license or right
to use any proprietary information of the Company or such other Apogee Entity
and shall in no way affect any such contracts, agreements or arrangements
insofar as they relate to nondisclosure and nonuse of proprietary information of
the Company or such other Apogee Entity notwithstanding the fact that such
nondisclosure and nonuse may prohibit or restrict Executive in certain
competitive activities.

 

(b) Executive shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise. The
amount of any payment or benefit provided in this Section 4 shall not be reduced
by any compensation earned by Executive as a result of any employment by another
employer.

 

(c) Upon the occurrence of a Change in Control, the Company shall cause its
independent auditors promptly to review, at the Company’s sole expense, the
applicability of Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) to the “Total Payments” (as defined in Section 4(d) below) to be
received by Executive. If such auditors determine that, after taking into
account the provisions of Section 4(d) hereof, any of the Total Payments would
be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties with respect to such tax (such excise tax, together with
interest and penalties, are collectively referred to as the “Excise Tax”), then,
in addition to any amounts payable under foregoing provisions of this Section 4,
the Company shall pay an additional cash payment (a “Gross-Up Payment”) within
30 days of such determination equal to the Excise Tax imposed on the Total
Payments, including any Excise Tax or any other income taxes that may be imposed
on such Gross-Up Payment. If no determination by the Company’s auditors is made
prior to the time a tax return reflecting the Total Payments is required to be
filed by Executive, Executive will be entitled to receive a Gross-Up Payment
calculated on the basis of the Total Payments reported by him in such tax
return, within 30 days of the filing of such tax return. In all events, if any
tax authority determines that a greater Excise Tax should be imposed on the
Total Payments than is determined by the Company’s independent auditors or
reflected in Executive’s tax return pursuant to this subparagraph (c), Executive
shall be entitled to receive the full Gross-Up Payment calculated on the basis
of the amount of Excise Tax determined to be payable by such tax authority from
the Company within 30 days of such determination.



--------------------------------------------------------------------------------

(d) As used herein, “Total Payments” shall mean, collectively, any payment or
benefit received or to be received by Executive in connection with a Change in
Control of the Company or termination of Executive’s employment (whether payable
pursuant to the terms of this Agreement or any other plan, contract, agreement
or arrangement with the Company, with any person whose actions result in a
Change in Control of the Company or with any person constituting a member of an
“affiliated group” as defined in Section 280G(d)(5) of the Code) with the
Company or with any person whose actions result in a Change in Control of the
Company. For purposes of calculating Total Payments, (i) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have effectively
waived in writing prior to the date of payment of the Severance Payment shall be
taken into account; (ii) no portion of the Total Payments shall be taken into
account which in the opinion of tax counsel selected by the Company and
acceptable to Executive does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code; (iii) the value of any benefit
provided by Section 4(a)(vi) of this Agreement shall not be taken into account
in computing Total Payments; and (iv) the value of any other non-cash benefit or
of any deferred cash payment included in the Total Payments shall be determined
by the Company’s independent auditors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. In case of uncertainty as to whether
all or some portion of a payment is or is not payable to Executive under this
Agreement, the Company shall initially make the payment to Executive, and
Executive agrees to refund to the Company any amounts ultimately determined not
to have been payable under the terms hereof.

 

5. Successors and Binding Agreement.

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company), by agreement in form and substance
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Executive to
compensation from the Company in the same amount and on the same terms as
Executive would be entitled hereunder if Executive terminated his employment
after a Change in Control for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Employment Termination Date. As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets which executes and delivers the agreement provided for in this
Section 5(a) or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

 

(b) This Agreement is personal to Executive, and Executive may not assign or
transfer any part of his rights or duties hereunder, or any compensation due to
him hereunder, to any other person. Notwithstanding the foregoing, this
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.

 

6. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the
Minneapolis-St. Paul metropolitan area, in accordance with the applicable rules
of the American Arbitration Association then in effect. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction. In the event that
Executive engages counsel to arbitrate any dispute hereunder (which arbitration
results in an award to Executive of any kind) or to enforce such an award, all
costs and expenses incurred by Executive, including reasonable attorney’s fees
and expenses, with respect to such arbitration or enforcement thereof shall be
reimbursed to Executive by the Company promptly upon Executive’s submission of a
request therefor.

 

7. Modification; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and such officer as may be specifically designated
by the Board of Directors of the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.



--------------------------------------------------------------------------------

8. Notice. All notices, requests, demands and all other communications required
or permitted by either party to the other party by this Agreement (including,
without limitation, any notice of termination of employment and any notice of an
intention to arbitrate) shall be in writing and shall be deemed to have been
duly given when delivered personally or received by certified or registered
mail, return receipt requested, postage prepaid, at the address of the other
party, as first written above (directed to the attention of the Board of
Directors and Corporate Secretary in the case of the Company). Either party
hereto may change its address for purposes of this Section 8 by giving 15 days’
prior notice to the other party hereto.

 

9. Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

11. Governing Law. This Agreement has been executed and delivered in the State
of Minnesota and shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State of Minnesota, including all
matters of construction, validity and performance.

 

12. Effect of Agreement; Entire Agreement. The Company and Executive understand
and agree that this Agreement is intended to reflect their agreement only with
respect to payments and benefits upon termination in certain cases and is not
intended to create any obligation on the part of either party to continue
employment. This Agreement supersedes any and all other oral or written
agreements or policies made relating to the subject matter hereof and
constitutes the entire agreement of the parties relating to the subject matter
hereof; provided that this Agreement shall not supersede or limit in any way
Executive’s rights under any benefit plan, program or arrangements in accordance
with their terms.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name by a duly authorized director and officer, and Executive has hereunto set
his hand, all as of the date first written above.

 

    APOGEE ENTERPRISES, INC. WITNESS:        

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Warren M. Planitzer       Russell Huffer Vice President, Human Resources   Its:
  Chief Executive Officer and President Date: January     , 2005   Date:  
January     , 2005     EXECUTIVE    

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

    Date:   January     , 2005



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT is made as of the 1st day of January, 2005, between
Apogee Enterprises, Inc., a Minnesota corporation, with its principal offices at
Wells Fargo Financial Center, 7900 Xerxes Avenue South, Suite 1800, Minneapolis,
Minnesota 55431 (the “Company”) and                          (“Executive”),
residing at                                                  .

 

WITNESSETH THAT:

 

WHEREAS, this Agreement is intended to specify the financial arrangements that
the Company will provide to Executive upon Executive’s separation from
employment with the Company and all subsidiaries of the Company (collectively,
the “Apogee Entities”) under any of the circumstances described herein; and

 

WHEREAS, this Agreement is entered into by the Company in the belief that it is
in the best interests of the Company and its shareholders to provide stable
conditions of employment for Executive notwithstanding the possibility, threat
or occurrence of certain types of change in control, thereby enhancing the
Company’s ability to attract and retain highly qualified people.

 

NOW, THEREFORE, to assure the Company that it will have the continued dedication
of Executive notwithstanding the possibility, threat or occurrence of a bid to
take over control of the Company, and to induce Executive to remain in the
employ of the Apogee Entities, and for other good and valuable consideration,
the Company and Executive agree as follows:

 

1. Term of Agreement. The term of this Agreement shall commence on the date
hereof as first written above and shall continue through December 31, 2005;
provided that commencing on January 1, 2006 and each January 1 thereafter, the
term of this Agreement shall automatically be extended for one additional year
unless, not later than September 30 of the preceding year, the Board of
Directors of the Company (a majority of which, at such time, shall be composed
of Continuing Directors) shall have authorized, by majority vote, management of
the Company to give notice to Executive, and the Company shall have given such
notice, that the Company does not wish to extend this Agreement; and provided,
further, that, notwithstanding any such notice by the Company not to extend,
this Agreement shall continue in effect for a period of 24 months beyond the
term provided herein if a Change in Control (as defined in Section 3(a) hereof)
shall have occurred during such term.

 

2. Termination of Employment.

 

(a) Prior to a Change in Control. Prior to a Change in Control, any Apogee
Entity may terminate Executive from employment with such Apogee Entity at will,
with or without Cause (as defined in Section 3(c) hereof), at any time.
Executive’s rights upon termination of employment from all Apogee Entities prior
to a Change in Control shall be governed by the employing Apogee Entity’s
standard employment termination policy applicable to Executive in effect at the
time of termination.

 

(b) After a Change in Control.

 

(i) From and after the date of a Change in Control during the term of this
Agreement, neither the Company nor the Apogee Entity then employing Executive
shall terminate Executive from employment with the Company or any Apogee Entity
except as provided in this Section 2(b) or as a result of Executive’s Disability
(as defined in Section 3(d) hereof) or his death.



--------------------------------------------------------------------------------

(ii) From and after the date of a Change in Control during the term of this
Agreement, the Company (or the other Apogee Entity then employing Executive)
shall have the right to terminate Executive from employment with the Apogee
Entities at any time during the term of this Agreement for Cause, by written
notice to Executive, specifying the particulars of the conduct of Executive
forming the basis for such termination, such notice to be effective on the 30th
day following delivery thereof to Executive if Executive has not substantially
cured the conduct identified in such notice.

 

(iii) From and after the date of a Change in Control during the term of this
Agreement:

 

  (A) the Company (or the other Apogee Entity then employing Executive) shall
have the right to terminate Executive’s employment without Cause, at any time;
and

 

  (B) Executive shall, upon the occurrence of such a termination by the Company
or such other Apogee Entity without Cause, or upon the voluntary termination of
Executive’s employment by Executive for Good Reason (as defined in Section 3(b)
hereof), be entitled to receive the benefits provided in Section 4 hereof.
Executive shall evidence a voluntary termination for Good Reason by written
notice to the Company given within 60 days after the date of the occurrence of
any event that Executive knows or should reasonably have known constitutes Good
Reason for voluntary termination. Such notice need only identify Executive and
set forth in reasonable detail the facts and circumstances claimed by Executive
to constitute Good Reason.

 

3. Definitions.

 

  (a) A “Change in Control” shall mean:

 

(i) a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or successor
provision thereto, whether or not the Company is then subject to such reporting
requirement including, without limitation, any of the following events:

 

  (A) the consummation of any consolidation or merger of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities,
or other property, other than a merger of the Company in which all or
substantially all of the holders of the Company’s common stock immediately prior
to the consolidation or merger own more than 65% of the common stock of the
surviving corporation immediately after the merger in the same relative
proportions as their ownership of the Company’s common stock immediately prior
to the consolidation or merger;

 

  (B) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company;

 

  (C) any reorganization, reverse stock split, or recapitalization of the
Company which would result in a Change in Control; or

 

  (D) any transaction or series of related transactions having, directly or
indirectly, the same effect as any of the foregoing; or any agreement, contract,
or other arrangement providing for any of the foregoing.

 

(ii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 35% or more of the combined voting power of the
Company’s then outstanding securities;



--------------------------------------------------------------------------------

(iii) the Continuing Directors (as defined in Section 3(e) hereof) cease to
constitute a majority of the Company’s Board of Directors; or

 

(iv) the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.

 

(b) “Good Reason” shall mean the occurrence of any of the following events,
except for the occurrence of such an event in connection with the termination or
reassignment of Executive’s employment by the Company (or any other Apogee
Entity then employing Executive) for Cause, for Disability or for death:

 

(i) the assignment to Executive of employment duties or responsibilities which
are not of comparable responsibility and status as the employment duties and
responsibilities held by Executive immediately prior to a Change in Control, or
any removal of Executive from or any failure to reelect or reappoint Executive
to any positions held by Executive immediately prior to a Change in Control,
except in connection with the termination of his employment for Disability,
retirement or Cause, or as a result of Executive’s death, or by Executive other
than for Good Reason;

 

(ii) a reduction by the Company (or any other Apogee Entity then employing
Executive) in Executive’s base salary as in effect immediately prior to a Change
in Control or as the same may be increased from time to time during the term of
this Agreement;

 

(iii) any failure by the Company (or any other Apogee Entity then employing
Executive) to continue in effect any incentive plan or arrangement (including,
without limitation, any incentive compensation plan, long-term incentive plan,
bonus or contingent bonus arrangements or credits, the right to receive
performance awards, or similar incentive compensation benefits) in which
Executive is participating, or is eligible to participate, at the time of a
Change in Control of the Company (or any other plans or arrangements providing
Executive with substantially similar benefits) or the taking of any action by
the Company (or such other Apogee Entity), including an amendment or
modification to any such plan or arrangement (except as may be required by
applicable law), which would adversely affect Executive’s participation in any
such plan or arrangement;

 

(iv) the Company’s (or any other Apogee Entity then employing Executive)
requiring Executive to be based anywhere other than within 50 miles of
Executive’s office location immediately prior to a Change in Control, except for
requirements of temporary travel on the Company’s business to an extent
substantially consistent with Executive’s business travel obligations
immediately prior to a Change in Control;

 

(v) except to the extent otherwise required by applicable law, the failure by
the Company (or any other Apogee Entity then employing Executive) to continue in
effect any benefit or compensation plan, stock ownership plan, stock purchase
plan, bonus plan, life insurance plan, health-and-accident plan or disability
plan in which Executive is participating or is eligible to participate
immediately prior to a Change in Control (or plans providing Executive with
substantially similar benefits), the taking of any action by the Company (or
such other Apogee Entity) which would adversely affect Executive’s participation
in, or materially reduce Executive’s benefits under, any of such plans or
deprive Executive of any material fringe benefit enjoyed by Executive
immediately prior to such Change in Control;

 

(vi) the failure by the Company (or any other Apogee Entity then employing
Executive) to provide Executive with the number of paid vacation days to which
Executive is entitled immediately prior to such Change in Control in accordance
with the Company’s (or any other Apogee Entity’s) vacation policy as then in
effect;



--------------------------------------------------------------------------------

(vii) the failure by the Company to obtain, as specified in Section 5(a) hereof,
an assumption of the obligations of the Company to perform this Agreement by any
successor to the Company; or

 

(viii) any material breach by the Company of this Agreement.

 

(c) “Cause” shall mean termination by the Company (or any other Apogee Entity
then employing Executive) of Executive’s employment based upon (i) the willful
and continued failure by Executive substantially to perform his duties and
obligations (other than any such failure resulting from his incapacity due to
physical or mental illness or any such actual or anticipated failure resulting
from Executive’s termination for Good Reason) or (ii) the willful engaging by
Executive in misconduct which is materially injurious to the Company, monetarily
or otherwise. For purposes of this Section 3(c), no action or failure to act on
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by Executive in bad faith and without reasonable belief that his action or
omission was in the best interests of the Company.

 

(d) “Disability” shall mean any physical or mental condition which would qualify
Executive for a disability benefit under any long-term disability plan
maintained by the Company (or any other Apogee Entity then employing Executive)
either before or after a Change in Control.



--------------------------------------------------------------------------------

(e) “Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, who is not an Acquiring Person (as hereinafter
defined) or an Affiliate or Associate (as hereinafter defined) of an Acquiring
Person, or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (i) was a member of the Board of Directors on the date of
this Agreement as first written above or (ii) subsequently becomes a member of
the Board of Directors, if such person’s initial nomination for election or
initial election to the Board of Directors is recommended or approved by a
majority of the Continuing Directors. For purposes of this Section 3(e):
“Acquiring Person” shall mean any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) who or which, together with all Affiliates
and Associates of such person, is the Beneficial Owner of 10% or more of the
shares of Common Stock of the Company then outstanding, but shall not include
the Company, any subsidiary of the Company or any Executive benefit plan of the
Company or of any subsidiary of the Company or any entity holding shares of
Common Stock organized, appointed or established for, or pursuant to the terms
of, any such plan; and “Affiliate” and “Associate” shall have the respective
meanings ascribed to such terms in Rule 12b-2 promulgated under the Exchange
Act.

 

4. Benefits upon Termination under Section 2(b)(iii).

 

(a) After a Change in Control.

 

(i) Upon the termination (voluntary or involuntary) of the employment of
Executive pursuant to Section 2(b)(iii) hereof, Executive shall be entitled to
receive the benefits specified in this Section 4. The amounts due to Executive
under subparagraphs (i), (ii), (iii) or (iv) of this Section 4(a) shall be paid
to Executive not later than one business day prior to the date that the
termination of Executive’s employment becomes effective (the “Employment
Termination Date”). All benefits to Executive pursuant to this Section 4(a)
shall be subject to any applicable income, payroll or other taxes required by
law to be withheld.

 

(ii) The Company shall pay to Executive (A) the full base salary earned by him
and unpaid through the date that the termination of Executive’s employment
becomes effective, at the rate in effect at the time written notice of
termination (voluntary or involuntary) was given, (B) any amount earned by
Executive as a bonus with respect to the fiscal year of the Company preceding
the termination of his employment if such bonus has not theretofore been paid to
Executive, and (C) an amount representing credit for any vacation earned or
accrued by him but not taken.

 

(iii) In lieu of any further base salary payments to Executive for periods
subsequent to the date that the termination of Executive’s employment becomes
effective, the Company shall pay as severance pay to Executive (a “Severance
Payment”) a lump-sum cash amount equal to the sum of:

 

  (A) an amount equal to the bonus Executive earned with respect to the fiscal
year of the Company preceding the termination of his employment, or Executive’s
maximum target bonus for the fiscal year in which the Employment Termination
Date occurs, whichever is greater (the “Target Bonus”), multiplied by a
fraction, the numerator of which is equal to the number of full months in the
year Executive terminates employment that have elapsed at the Employment
Termination Date, and the denominator of which is twelve (12), plus

 

  (B) twenty-four (24) times the sum of (I) Executive’s monthly base salary (as
in effect in the month preceding the month in which the termination becomes
effective or as in effect in the month preceding the Change in Control,
whichever is higher) and (II) one-twelfth (1/12) of the Target Bonus;

 

(iv) Notwithstanding any provision to the contrary in the Amended and Restated
1987 Apogee Enterprises, Inc. Partnership Plan, as amended (the “Partnership
Plan”) (or in any other agreement or plan in existence between the Company and
Executive at the Employment Termination Date), any rights Executive may have at
any time under the Partnership Plan and which are deferred at the time of the
Employment Termination Date shall immediately become vested and the Company
shall pay to Executive any amounts due or which have been promised under the
Partnership Plan to Executive;



--------------------------------------------------------------------------------

(v) The Company shall also pay to Executive all legal fees and expenses incurred
by Executive as a result of such termination of employment (including all fees
and expenses, if any, incurred by Executive in seeking to obtain or enforce any
right or benefit provided to Executive by this Agreement whether by arbitration
or otherwise);

 

(vi) Notwithstanding any other agreement in existence between the Company and
Executive at the Employment Termination Date, all stock options or shares of
restricted stock owned or held by Executive or promised to be payable to
Executive by the Company shall be immediately vested in Executive without
further restriction and Executive shall be treated at that time as the
unrestricted owner of such Company stock options and stock, subject to
applicable constraints under federal and state securities laws; and

 

(vii) Any and all contracts, agreements or arrangements between the Company
and/or any other Apogee Entity and Executive prohibiting or restricting
Executive from owning, operating, participating in, or providing employment or
consulting services to, any business or company competitive with the Company or
such other Apogee Entity at any time or during any period after the Employment
Termination Date, shall be deemed terminated and of no further force or effect
as of the Employment Termination Date, to the extent, but only to the extent,
such contracts, agreements or arrangements so prohibit or restrict Executive;
provided that, the foregoing provision shall not constitute a license or right
to use any proprietary information of the Company or such other Apogee Entity
and shall in no way affect any such contracts, agreements or arrangements
insofar as they relate to nondisclosure and nonuse of proprietary information of
the Company or such other Apogee Entity notwithstanding the fact that such
nondisclosure and nonuse may prohibit or restrict Executive in certain
competitive activities.

 

(b) Executive shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise. The
amount of any payment or benefit provided in this Section 4 shall not be reduced
by any compensation earned by Executive as a result of any employment by another
employer.

 

(c) Upon the occurrence of a Change in Control, the Company shall cause its
independent auditors promptly to review, at the Company’s sole expense, the
applicability of Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) to the “Total Payments” (as defined in Section 4(d) below) to be
received by Executive. If such auditors determine that, after taking into
account the provisions of Section 4(d) hereof, any of the Total Payments would
be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties with respect to such tax (such excise tax, together with
interest and penalties, are collectively referred to as the “Excise Tax”), then,
in addition to any amounts payable under foregoing provisions of this Section 4,
the Company shall pay an additional cash payment (a “Gross-Up Payment”) within
30 days of such determination equal to the Excise Tax imposed on the Total
Payments, including any Excise Tax or any other income taxes that may be imposed
on such Gross-Up Payment. If no determination by the Company’s auditors is made
prior to the time a tax return reflecting the Total Payments is required to be
filed by Executive, Executive will be entitled to receive a Gross-Up Payment
calculated on the basis of the Total Payments reported by him in such tax
return, within 30 days of the filing of such tax return. In all events, if any
tax authority determines that a greater Excise Tax should be imposed on the
Total Payments than is determined by the Company’s independent auditors or
reflected in Executive’s tax return pursuant to this subparagraph (c), Executive
shall be entitled to receive the full Gross-Up Payment calculated on the basis
of the amount of Excise Tax determined to be payable by such tax authority from
the Company within 30 days of such determination.

 

(d) As used herein, “Total Payments” shall mean, collectively, any payment or
benefit received or to be received by Executive in connection with a Change in
Control of the Company or termination of Executive’s employment (whether payable
pursuant to the terms of this Agreement or any other plan, contract, agreement
or arrangement with the Company, with any person whose actions result in a
Change in Control of the Company or with any person constituting a member of an
“affiliated group” as defined in Section 280G(d)(5) of the Code) with the
Company or with any person whose actions result in a Change in Control of the
Company. For purposes of calculating Total Payments, (i) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have effectively
waived in writing prior to the date of payment of the Severance Payment shall be
taken into account;



--------------------------------------------------------------------------------

(ii) no portion of the Total Payments shall be taken into account which in the
opinion of tax counsel selected by the Company and acceptable to Executive does
not constitute a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code; (iii) the value of any benefit provided by Section 4(a)(vi) of this
Agreement shall not be taken into account in computing Total Payments; and (iv)
the value of any other non-cash benefit or of any deferred cash payment included
in the Total Payments shall be determined by the Company’s independent auditors
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code. In
case of uncertainty as to whether all or some portion of a payment is or is not
payable to Executive under this Agreement, the Company shall initially make the
payment to Executive, and Executive agrees to refund to the Company any amounts
ultimately determined not to have been payable under the terms hereof.

 

5. Successors and Binding Agreement.

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company), by agreement in form and substance
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Executive to
compensation from the Company in the same amount and on the same terms as
Executive would be entitled hereunder if Executive terminated his employment
after a Change in Control for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Employment Termination Date. As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets which executes and delivers the agreement provided for in this
Section 5(a) or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

 

(b) This Agreement is personal to Executive, and Executive may not assign or
transfer any part of his rights or duties hereunder, or any compensation due to
him hereunder, to any other person. Notwithstanding the foregoing, this
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.

 

6. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the
Minneapolis-St. Paul metropolitan area, in accordance with the applicable rules
of the American Arbitration Association then in effect. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction. In the event that
Executive engages counsel to arbitrate any dispute hereunder (which arbitration
results in an award to Executive of any kind) or to enforce such an award, all
costs and expenses incurred by Executive, including reasonable attorney’s fees
and expenses, with respect to such arbitration or enforcement thereof shall be
reimbursed to Executive by the Company promptly upon Executive’s submission of a
request therefor.

 

7. Modification; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and such officer as may be specifically designated
by the Board of Directors of the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

8. Notice. All notices, requests, demands and all other communications required
or permitted by either party to the other party by this Agreement (including,
without limitation, any notice of termination of employment and any notice of an
intention to arbitrate) shall be in writing and shall be deemed to have been
duly given when delivered personally or received by certified or registered
mail, return receipt requested, postage prepaid, at the address of the other
party, as first written above (directed to the attention of the Board of
Directors and Corporate Secretary in the case of the Company). Either party
hereto may change its address for purposes of this Section 8 by giving 15 days’
prior notice to the other party hereto.



--------------------------------------------------------------------------------

9. Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

11. Governing Law. This Agreement has been executed and delivered in the State
of Minnesota and shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State of Minnesota, including all
matters of construction, validity and performance.

 

12. Effect of Agreement; Entire Agreement. The Company and Executive understand
and agree that this Agreement is intended to reflect their agreement only with
respect to payments and benefits upon termination in certain cases and is not
intended to create any obligation on the part of either party to continue
employment. This Agreement supersedes any and all other oral or written
agreements or policies made relating to the subject matter hereof and
constitutes the entire agreement of the parties relating to the subject matter
hereof; provided that this Agreement shall not supersede or limit in any way
Executive’s rights under any benefit plan, program or arrangements in accordance
with their terms.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name by a duly authorized director and officer, and Executive has hereunto set
his hand, all as of the date first written above.

 

    APOGEE ENTERPRISES, INC. WITNESS:        

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Warren M. Planitzer       Russell Huffer Vice President, Human Resources   Its:
  Chief Executive Officer and President Date: January     , 2005   Date:  
January     , 2005     EXECUTIVE    

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

    Date:   January     , 2005